NO. 07-05-0468-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                      JUNE 5, 2006

                          ______________________________

                     DEXTER DEUWAN MITCHELL, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 48,922-A; HONORABLE ABE LOPEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                       ORDER ON ABATEMENT AND REMAND


       Appellant Dexter Deuwan Mitchell has given notice of appeal from a judgment of

conviction and sentence for the offense of attempted aggravated assault. The appellate

court clerk received and filed the trial court clerk’s record on February 7, 2006. The trial

court reporter’s record was filed on February 24, 2006.


       This Court has received and granted two extensions from appellant’s counsel to file

the appellant’s brief. By letter dated May 1, 2006, the Court granted appellant his second
extension of time to file his brief with the admonition that if the brief was not filed by May

26, 2006 this case could be abated and remanded to the trial court. Counsel for appellant

responded to that letter by filing a third extension of time to file the appellant’s brief.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP . P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine:


       (1)    whether appellant desires to prosecute this appeal;
       (2)    if appellant desires to prosecute this appeal, then whether appellant
              is indigent, and if not indigent, whether counsel for appellant has
              abandoned the appeal;
       (3)    if appellant desires to prosecute this appeal, whether appellant’s
              present counsel should be replaced; and
       (4)    what orders, if any, should be entered to assure the filing of
              appropriate notices and documentation to dismiss appellant’s appeal
              if appellant does not desire to prosecute this appeal, or, if appellant
              desires to prosecute this appeal, to assure that the appeal will be
              diligently pursued.


If the trial court determines that the present attorney for appellant should be replaced, the

court should cause the clerk of this court to be furnished the name, address, and State Bar

of Texas identification number of the newly-appointed or newly-retained attorney.


       In support of its determination, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental




                                               2
reporter’s record. Those supplemental records shall be submitted to the clerk of this court

no later than July 7, 2006.




                                                 Per Curiam




Do not publish.




                                            3